[Cite as State ex rel. Alford v. Toledo Corr. Inst., 2019-Ohio-294.]




                              IN THE COURT OF APPEALS OF OHIO
                                  SIXTH APPELLATE DISTRICT
                                       LUCAS COUNTY


State of Ohio, ex rel. Brian Keith Alford                     Court of Appeals No. L-18-1133

        Relator

v.

Toledo Correctional Institution                               DECISION AND JUDGMENT

        Respondent                                            Decided: January 29, 2019

                                                    *****

        Brian Keith Alford, pro se.

        David A. Yost, Ohio Attorney General, for respondent.


                                                    *****

        JENSEN, J.

        {¶ 1} Relator Brian Keith Alford, an inmate at the Toledo Correctional Institution,

requests that this court compel the respondent, the Toledo Correctional Institution, to
produce records pertaining to “medically approved boots” for the relator, pursuant to the

Ohio Public Records Act. Relator is also seeking statutory damages for respondent’s

alleged non-production of the requested records.

       {¶ 2} In his petition, relator alleges that he made public records requests, in

writing, to “Inspector Burkhart” and the “Warden’s Administrative Assistant II.” Relator

asserts these requests were made on March 29, 2018, and sought “all interoffice memos

and e-mails relating to the ordering, purchase and costs for size 12-3E Boots for Brian

Keith Alford A196-744.” Relator further alleges that a third public records request was

made to “Warden’s Administrative Assistant II” on April 11, 2018. In support of his

petition relator cites “Record # 1 attached.”

       {¶ 3} There are 25 pages attached to relator’s petition, none are labeled, some are

wholly or partially illegible. One page appears to be a copy of an undated handwritten

note stating:

       SIR, THIS IS A PUBLIC RECORDS REQUEST PURSUANT TO R.C.

       149.43 ET SEQ. AND DRC POLICY 07-ORD-02 FOR A COPY OF ALL

       INTEROFFICE EMAILS/MEMOS FROM [ILLEGIBLE] STAFF TO

       [ILLEGIBLE] OR ANY OTHER COMPANY FOR ORDERS,

       PURCHASE AND COST FOR SIZE 123E BOOTS FOR FRIAN KEITH

       ALFORS A196744 BETWEEN NOVEMBER 2017 AND MARCH 2018

       OR ODRC IS LIABLE FOR STATUTORY DAMAGES. THIS REQUEST




2.
       IS HAND DELIVERED TO THE KITE BOX AT TROCZ ON 4-17-18

       REPECTFULLY, [ILLEGIBLE]

A handwritten response on the note states, “You can kite Ms.Clartin to review your

Medical Chart /s/ Zilles – HCA 4-20-18”

       {¶ 4} Another page attached to relator’s petition appears to be a copy of an

undated handwritten note stating:

       THIS IS MY SECOND REQUEST FOR PUBLIC RECORDS

       PURSUANT TO R.C. 149-43 ET SEQ AND DRC POLICY 07-ORD-02

       FOR ALL INTEROFFICE MEMOS/EMAILS RELATING TO THE

       ORDER, PURCHASE, AND COST FOR SIZE 123E BOOTS BY

       MEDICAL FOR BRIAN K ALFORD A196-744 OR ORDC IS LIABLE

       FOR STATUTORY DAMAGES. RESPECTFULLY, [ILLEGIBLE]

A handwritten response to this note states:

              Mr. Alford, there are no documents to provide regarding the

       information you requested. There is documentation in your medical record

       regarding your 12 3E boots. You are permitted to review your medical

       records, however copies are not permissible. You may set up a mutually

       convenient time with the HCA, or his designee, to review that record. /s/

       Ms. Sehlmeyer.




3.
       {¶ 5} Our review of the other 23 pages attached to relator’s petition suggest that

size 12 4E boots were ordered for relator, but he found them to be too big. In response,

relator asserted that size 12 3E boots needed to be ordered from a specific vendor of his

choice “for medical reasons.” Relator was informed to see his unit staff for assistance.

       {¶ 6} For a writ of mandamus to issue, the relator must have a clear legal right to

the relief prayed for, the respondent must be under a clear legal duty to perform the

requested act, and relator must have no plain and adequate remedy in the ordinary course

of law. State ex rel. Berger v. McMonagle, 6 Ohio St.3d 28, 451 N.E.2d 225 (1983). In

response to relator’s request, the responder to one note indicated that no documents

existed. In response to a second request, the responder indicated that the information he

sought could be found in his medical file. The responder relayed relator specific

instructions on how to review those documents.

       {¶ 7} Relator has failed to plead facts with sufficient specificity for this court to

determine whether the issuance of a writ of mandamus is warranted. Accordingly, we

decline to issue the writ and the petition is not well-taken and is denied. Relator is

ordered to pay the costs of this action. The clerk is directed to serve upon the parties

notice of this judgment and its date of entry upon the journal pursuant to Civ.R. 5(B).



                                                                                  Writ denied.




4.
                                                    State of Ohio, ex rel. Brian Keith Alford
                                                           v. Toledo Correctional Institution
                                                                        C.A. No. L-18-1133




Mark L. Pietrykowski, J.                         ____________________________
                                                         JUDGE
Arlene Singer, J.
                                                 ____________________________
James D. Jensen, J.                                      JUDGE
CONCUR.
                                                 ____________________________
                                                         JUDGE




          This decision is subject to further editing by the Supreme Court of
     Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
          version are advised to visit the Ohio Supreme Court’s web site at:
                   http://www.supremecourt.ohio.gov/ROD/docs/.




5.